Kuhn, J.
(after stating the facts). The claim of the relator is based entirely on the provision in the new judicature act (section 2, chap. 11, Act No. 314, Pub. Acts 1915 [3 Comp. Laws 1915, § 12351]), which permits transferring a cause from one side of a court to the other. This act went into effect January 1, 1915, ten days after the decree of this court was entered dismissing the bill. At the time of the decree of this court there was no rule of practice in force in this State which permitted the action here sought to be taken. The decree is plain and definite in its terms, and when it was made dismissing the bill it ended the case. It follows that when the judicature act went into effect the suit here in question was ended, and no longer in existence. In our opinion, the conclusion reached by the trial judge is right, and the writ here sought must therefore be denied, with costs to the respondent.
Stone, C. J., and Ostrander, Bird, Moore, Steere,. Brooke, and Person, JJ., concurred.